—Judgment, Su*463preme Court, New York County (Richard Carruthers, J.), rendered January 9, 1991, convicting defendant, after a jury trial, of burglary in the first degree and criminal impersonation in the first degree and sentencing him to concurrent terms of 8V3 to 25 years and IV3 to 4 years, respectively, unanimously affirmed.
Contrary to defendant’s contention, the record contains sufficient evidence to establish beyond a reasonable doubt that defendant and a cohort gained admittance to complainant’s premises by representing that they were police officers, thereby entering without license or privilege (People v Rosa, 187 AD2d 355, lv denied 81 NY2d 892) with the contemporaneous intent to commit a crime at the time of entry (see, People v Gaines, 74 NY2d 358). Moreover, upon an independent review of the evidence, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490).
Defendant’s objection to the court’s instruction on first degree burglary is not preserved for appellate review as a matter of law, and we decline to review the matter in the interest of justice. Were we to review, we would find no merit to defendant’s argument that the trial court’s usage of the "or remains” language, in its charge to the jury on first degree burglary, misled the jury in those circumstances (see, People v Nelson, 176 AD2d 1245, lv denied 79 NY2d 861; People v Martinez, 173 AD2d 333, lv denied 78 NY2d 1013).
We have reviewed defendant’s remaining claims of error and find them to be either unpreserved or without merit. Concur—Rosenberger, J. P., Wallach, Kupferman and Nardelli, JJ.